Exhibit 10.2

 

THE SECURITIES REPRESENTED BY THIS OPTION HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE;
THEREFORE, THE TRANSFER OF THIS OPTION IS SUBJECT TO COMPLIANCE WITH THE
CONDITIONS SPECIFIED HEREIN, AND NO TRANSFER OF THIS OPTION SHALL BE VALID OR
EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED.

 

TESSCO TECHNOLOGIES INCORPORATED

 

STOCK OPTION

 

THIS STOCK OPTION (this “Option”) is granted by TESSCO Technologies
Incorporated, a Delaware corporation (the “Company”), to Murray Wright (the
“Optionee”) effective as of September 1, 2016 (the “Grant Date”).

 

RECITALS

 

A.                                    The Optionee is a key employee of the
Company. In order to retain the Optionee and give the Optionee an additional
incentive to further the Company’s growth, development, and financial success,
the Compensation Committee of the Board of Directors of the Company (the
“Committee”), pursuant to authority delegated by the Board of Directors of the
Company (the “Board”), has determined to grant to the Optionee, pursuant to the
TESSCO Technologies Incorporated Third Amended and Restated Stock and Incentive
Plan (as from time to time hereafter amended, the “Plan”), an option to purchase
250,000 shares (the “Option Shares”) of the Company’s Common Stock, par value
$.01 per share (the “Common Stock”), at an exercise price of $12.59 per share
(the “Exercise Price”), which price the Board has determined to be the fair
market value of the Common Stock as of the Grant Date.

 

B.                                    This Option is not intended to, and shall
not, constitute or be treated as an “incentive stock option” within the meaning
of Section 422 of the Internal Revenue Code.

 

NOW, THEREFORE, to evidence the grant of the option and to set forth the terms
and conditions governing the exercise thereof and the parties’ other agreements
relative thereto, the parties, intending to be legally bound, agree as follows:

 

SECTION 1.                               GRANT, TERM, AND VESTING OF OPTION

 

1.1.                            In General. The Company hereby grants to the
Optionee the right, and the Optionee shall be entitled, to purchase from the
Company at any time and from time to time after the date hereof but not later
than 5:00 p.m. Baltimore time on September 1, 2022 (the “Expiration Date”), up
to 250,000 shares of Common Stock at the Exercise Price on the terms and subject
to the conditions hereinafter set forth.

 

--------------------------------------------------------------------------------


 

1.2.                            Right to Exercise. Except as otherwise set forth
(and subject to all of the other conditions and limitations contained) in this
SECTION 1, this Option shall become exercisable with respect to the percentage
of the total number of Option Shares (the “Vested Percentage”) on each of the
dates set forth below (each a “Vesting Date”), provided that the Optionee
continues to be employed by the Company on such Vesting Date:

 

(a)                                 On the first anniversary of the Grant Date:
25% and

 

(b)                                 On the last day of each full calendar month
following the first anniversary of the Grant Date and continuing for a total of
36 additional months, an additional 2.0833%, until the fourth anniversary of the
Grant Date, when the total Vested Percentage shall equal 100%.

 

1.3.                            Change in Control.

 

(a)                                 Accelerated Vesting. Notwithstanding
Section 1.2, if there is a Change in Control (as defined below) of the Company
and the Optionee’s employment is terminated in connection therewith or
thereafter, either (i) by the Company or a successor other than for Cause (as
defined below) and other than on account of Disability (as defined below), or
(ii) by the Optionee for Good Reason (as defined below), then this Option shall
(if not already so exercisable, or expired or terminated for any reason) become
exercisable with respect to 100% of the total number of Option Shares.

 

(b)                                 Company Right to Accelerate Vesting and
Establish Accelerated Exercise Deadline.   If at any time before the Expiration
Date, and assuming this Option remains in effect, the Company becomes aware of
the impending occurrence of any Change in Control, then the Company shall have
the right and option (but not any obligation) to give the Optionee written
notice thereof (a “Change in Control Notice”) setting forth (if known) the date
on or about which the Change in Control is anticipated to occur.  If a Change in
Control Notice is given by the Company to the Optionee no later than twenty (20)
days before the occurrence of the Change in Control (e.g., the consummation of a
transaction described in subsection (d)(iii) or subsection (d)(iv) of this
Section 1.3, or the record date or other date for establishing the holders of
Common Stock entitled to the initial liquidating dividend or other distribution
in respect of any complete or partial liquidation, dissolution, or divisive
reorganization of the Company approved by the stockholders), the Company shall
have the right and option (but not any obligation) (i) to cause the vesting of
this Option to be accelerated (whereupon this Option will become exercisable
with respect to 100% of the total number of Option Shares), such acceleration to
be effective upon, or immediately prior to and conditioned upon, the occurrence
of the Change in Control described in the Change in Control Notice, and on any
other conditions, qualifications or limitations stated or provided for therein
(including the right to withdraw the Change in Control Notice for any or no
reason), and (ii) as provided in the Change in Control Notice, and as a
condition to acceleration as contemplated by (i) above, to terminate this
Option, insofar as then remaining unexercised, without further notice, effective
upon, or immediately prior to and conditioned upon, the occurrence of the Change
in Control.  As a condition to any such termination of this Option, however, the
Company shall afford the Optionee no less than fifteen (15) days after the date
on which the Change in Control Notice is given to exercise this Option in whole
or in part (and, if applicable, on the assumption that the Option will be

 

--------------------------------------------------------------------------------


 

accelerated) during a period ending on a date (the “Accelerated Exercise
Deadline”) provided for or set forth in the Change in Control Notice.  In the
event that the Optionee does not deliver a notice of exercise to the Company, or
insofar as the Optionee does not exercise this Option, in either case on or
before the Accelerated Exercise Deadline, then, unless the Board or the
Committee (or any successor to either) in its sole and absolute discretion
determines otherwise, this Option will terminate and expire effective upon, or
immediately prior to and conditioned upon, the occurrence of the Change in
Control described in the Change in Control Notice. Notwithstanding the
foregoing, if and in the event that the term of employment of the Optionee with
the Company has terminated or expired as of the date of the giving of the Change
in Control Notice or at any time prior to the Change in Control referred to
therein, but this Option (and the right to exercise this Option) has not then
otherwise expired by its terms, then the Company shall have the right to deliver
a Change in Control Notice and establish an Accelerated Exercise Deadline as
provided above without any corresponding acceleration of the vesting of this
Option, and this Option shall then be exercisable only to the extent otherwise
exercisable as of the date of termination of employment, until the first to
occur of the Accelerated Exercise Deadline and the date otherwise provided for
hereunder. In order to effect any exercise contemplated by this subsection (b),
the Optionee shall deliver a timely notice of exercise by not later than the
Accelerated Exercise Deadline, and then (unless the notice of exercise expressly
states that it is not so conditioned and should be deemed an exercise of this
Option to whatever extent this Option is then otherwise exercisable or to some
lesser extent) the exercise of this Option effected by such notice of exercise
(whether or not explicitly so stated therein) shall be conditioned upon, and
shall be deemed to occur immediately prior to, the consummation of the Change in
Control.  For the avoidance of doubt, any acceleration of the vesting of this
Option (or the right of Optionee to exercise this Option with respect to any
Option Shares vested other than on account of the passage of time) as described
in or contemplated by the Change in Control Notice may be deemed by the Company
to be effective prior to, but shall not otherwise be effective unless and until,
and shall be conditioned upon, the occurrence or consummation of the Change in
Control and satisfaction of any other conditions, qualifications or limitations
included or provided for in the Change in Control Notice. Any payment of any
portion of the Exercise Price delivered by the Optionee in anticipation of an
acceleration or termination of this Option in connection with a Change in
Control shall be returned to the Optionee in the event that the Change in
Control does not occur or the conditions to acceleration are not met for any
reason, and the acceptance by the Company of any such payment in advance shall
not be effective to alter the terms hereof.

 

(c)                                  Change in Control Agreement.  In the event
of, or if in anticipation of, a Change in Control in which the Company is not or
will not be the surviving or acquiring company, or in which the Company is or
becomes, or will become, a wholly-owned subsidiary of another company after the
effective date of the Change in Control, prior to the Expiration Date or other
termination of this Option, then: (1) if there is no Change in Control Agreement
(as defined below) or if the Change in Control Agreement does not specifically
provide for the change, conversion or exchange of this Option for similar
securities of another company, and provided that the Company delivers  a Change
in Control Notice and establishes an Accelerated Exercise Deadline, each in the
manner contemplated by (but not pursuant to) subsection (b) above, thereby
providing the Optionee with a reasonable opportunity to exercise this Option),
Optionee shall have the right during the applicable period to exercise this
Option as to all or any part of the shares covered hereby, including shares as
to which this Option would not otherwise be exercisable by reason of an
insufficient lapse of time, and this Option will thereupon terminate

 

--------------------------------------------------------------------------------


 

and expire as described in Subsection (b) above, effective upon, or immediately
prior to and conditioned upon, the occurrence of such Change in Control; and
(2) if there is a Change in Control Agreement and if the Change in Control
Agreement specifically provides for the change, conversion or exchange of the
shares under outstanding and unexercised stock options, generally, or this
Option, for securities of another company, then in connection with the Change in
Control, in lieu of this Option being accelerated and terminating to the extent
not exercised as otherwise contemplated by clause (1) of this subsection (c),
then, and unless the Company shall have exercised its right under subsection
(b) above, this Option shall be changed, converted or exchanged in a manner not
inconsistent with the provisions of the Change in Control Agreement for the
adjustment, change, conversion or exchange of such stock and such options.
Adjustments and determinations under this subsection (c) shall be made by the
Committee, whose decisions as to what adjustments or determinations shall be
made, and the extent thereof, shall be final, binding and conclusive. “Change in
Control Agreement” means a written plan or agreement regarding the terms and
implementation of a Change in Control in which the Company is not the surviving
or acquiring company, or in which the Company is or becomes a wholly-owned
subsidiary of another company after the effective date of the Change in Control
(and in any event excluding any liquidation);

 

(d)                                 Definition of Change in Control.  For
purposes of this Option, a “Change in Control” means the occurrence of any of
the following:

 

(i)                                     any “person” (as that term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than Robert B. Barnhill, Jr., his affiliates, and members
of his family) becomes the beneficial owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the then-outstanding securities of the Company; or

 

(ii)                                  there is a change in the composition of a
majority of the Board within twelve (12) months after any “person” (as defined
above) (other than Robert B. Barnhill, Jr., his affiliates, and members of his
family) becomes the beneficial owner, directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the then-outstanding securities of the Company; or

 

(iii)                               there is consummated any consolidation or
merger or share exchange involving the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
common stock would be converted into cash, securities, or other property, other
than a merger of the Company in which the holders of the Company’s common stock
immediately before the merger have substantially the same proportionate
ownership of common stock of the surviving entity immediately after the merger;
or

 

(iv)                              there is consummated any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all or a substantial portion of the assets of the Company other
than to one or more of its wholly-owned subsidiaries; or

 

--------------------------------------------------------------------------------


 

(v)                                 the stockholders of the Company approve a
plan or proposal for a complete or partial liquidation, dissolution, or divisive
reorganization of the Company .

 

(e)                                  No Extension of Expiration Date.
Notwithstanding any other provision of this Option, in no event may this Option
be exercised in whole or in part after the Expiration Date.

 

1.4.                            Termination for Cause; Resignation. If (i) the
Optionee’s employment with the Company is terminated by the Company for Cause
(as defined below) or (ii) the Optionee resigns or otherwise voluntarily
terminates his or her employment with the Company other than for Good Reason (as
defined below), then all rights under this Option shall terminate effective as
of the date of such termination. For purposes of this Option:

 

(a)                                 “Cause” means any of the following, each of
which shall also constitute “gross misconduct” as that term is used in the Plan:
the occurrence of any of the following: (A) Optionee’s willful and continued
failure to fully perform his duties with the Company (other than any such
failure resulting from his incapacity due to physical or mental illness (other
than abuse of drugs or alcohol)); (B) Optionee’s willful and continued failure
to follow and comply with the material policies of the Company as in effect from
time to time (other than any such failure resulting from Optionee’s incapacity
due to physical or mental illness); (C) Optionee’s commission of an act of
fraud, dishonesty, material misrepresentation, breach of trust or act of moral
turpitude, or other unethical conduct, whether or not in connection with the
performance by the Optionee of his duties under the Employment Agreement (as
defined herein), and a reasonable determination by the Board or the Company that
his continued association with the Company following such commission would
reflect negatively on the Company in any manner or render the Optionee unable to
perform his duties as contemplated by the Employment Agreement; (D) Optionee’s
engagement in illegal conduct or gross misconduct; (E) Optionee’s breach of any
provision of Paragraph 5 of the Employment Agreement; or (F) Optionee’s
indictment for, conviction of, or a plea of guilty or nolo contendere to any
felony. Provided, however, (A) and (B) above shall not constitute “Cause” for
termination unless (a) a written notice has first been delivered to the Optionee
(a “Cause Notice”), which Cause Notice specifically identifies the event(s) or
manner of performance the Company believes constitutes Cause and (b) Optionee
fails to substantially cure or rectify the same within thirty (30) days after
receiving the Cause Notice.  If any Cause Notice shall not have been delivered
to Optionee within ninety (90) days following the date the Company becomes aware
of the purported existence of a Cause event or circumstances, then unless
continuing or reoccurring beyond such ninety (90) day period, the applicable
event or circumstances shall no longer be a basis for Cause and any purported
termination of Optionee’s employment relating to the applicable event or
circumstances shall not be a termination for Cause.

 

(b)                                 “Good Reason” means the occurrence, without
the express prior written consent of Optionee, of any of the following events:  
(A)  any material diminution by the Company of Optionee’s authority, duties or
responsibilities, as specified in the Employment Agreement dated as of
August 29, 2016, by and between the Company and the Optionee, as amended from
time to time (the “Employment Agreement”), or as modified from time to time by
written agreement (other than a diminution due to an accommodation of Optionee’s
Disability

 

--------------------------------------------------------------------------------


 

(as defined in the Employment Agreement); and other than a diminution on account
of failure of the Optionee to be reelected to the Board), (B) the imposition on
the Optionee of a requirement that he report to a corporate officer or employee
other than reporting directly to the Board of Directors, (C) any reduction in
Optionee’s Base Salary (as defined in the Employment Agreement) from the initial
Base Salary provided for in the Employment Agreement, (D) any material breach by
the Company of any of its material obligations to Optionee, (E) any relocation
by the Company of Optionee’s primary office work location to a point that is
more than fifty (50) miles from 11126 McCormick Road, Hunt Valley, Maryland
21136, or (F) the failure of the Board to nominate the Optionee to serve on the
Board of Directors.  Notwithstanding the foregoing, “Good Reason” shall not
exist unless (a) a written notice has first been delivered to the Company by
Optionee (the “Good Reason Notice”), which Good Reason Notice specifically
identifies the event(s) or circumstances Optionee believes constitutes Good
Reason and (b) the Company fails to cure or rectify the same within thirty (30)
days after the giving of the Good Reason Notice (the “Good Reason Period”).  If
the Company fails to timely cure or rectify such events of circumstances in
accordance with the foregoing, Optionee may send a notice to the Company that he
is terminating his employment for Good Reason (“Good Reason Termination
Notice”).  If any Good Reason Notice shall not have been delivered by Optionee
within ninety (90) days following the date Optionee becomes aware of the
purported existence of a Good Reason event, or any Good Reason Termination
Notice shall not have been delivered within thirty (30) days following the end
of the Good Reason Period, then unless continuing or reoccurring thereafter, the
applicable event or circumstances shall no longer be a basis for Good Reason and
any purported termination of Optionee’s employment relating to the applicable
event or circumstances shall not be a termination for Good Reason.  Optionee
acknowledges  that election of the Optionee to serve on the Board of Directors
of the Company is an action taken annually by the stockholders, and agrees that,
assuming he is nominated, the failure, following his initial appointment to the
Board, of the Optionee to be reelected to the Board, or his ceasing to serve on
the Board, for any reason shall not be a basis or grounds for Good Reason
hereunder.  For the avoidance of doubt, any prospective action that would, if
actually taken or implemented, constitute Good Reason (after the expiration
without cure of the applicable notice and cure period provided for above) shall
not in any event be deemed to have occurred unless and until such action is
actually taken or implemented.

 

1.5.                            Termination Without Cause or for Good Reason. 
If the Optionee’s employment with the Company is terminated (x) by the Company
other than for Cause and other than on account of Disability or (y) by the
Optionee for Good Reason, then the Optionee shall be entitled to exercise this
Option to the same extent that it would have been exercisable on the effective
date of termination of the Optionee’s employment (and without regard to any
subsequent events) for a period of three (3) months thereafter (but in no event
later than the Expiration Date), unless the Board or the Committee in its sole
and absolute discretion determines that this Option should be exercisable to
some greater extent or remain exercisable for some longer period (ending in no
event later than the Expiration Date).

 

1.6.                            Disability. If the Optionee’s employment with
the Company is terminated as a result of Disability, this Option shall not
terminate or be forfeited and the Optionee shall remain entitled to exercise
this Option to the same extent that it would have been exercisable on the date
of termination of the Optionee’s employment (and without regard to subsequent
events) for a period of twelve (12) months thereafter (but in no event later
than the Expiration Date),

 

--------------------------------------------------------------------------------


 

unless the Board or the Committee in its sole and absolute discretion determines
that this Option should be exercisable to some greater extent or remain
exercisable for some longer period (ending in no event later than the Expiration
Date).

 

1.7.                            Death. In the event that the Optionee remains
employed by the Company at the time of the Optionee’s death, the Optionee’s
personal representative or other successor in interest shall be entitled to
exercise this Option to the same extent that it would have been exercisable on
the date of the Optionee’s death (but without regard to subsequent events) for a
period of twelve (12) months thereafter (but in no event later than the
Expiration Date), unless the Board or the Committee in its sole and absolute
discretion determines that this Option should be exercisable to some greater
extent or remain exercisable for some longer period (ending in no event later
than the Expiration Date).

 

1.8.                            “Employment.” As used in this Option,
“employment” by or with the Company includes employment by or with any of the
Company’s subsidiaries.

 

SECTION 2.                               EXERCISE OF OPTION

 

2.1.                            In General. In the event the Optionee desires to
exercise this Option with respect to all or any portion of the Option Shares,
the Optionee shall give notice to the Company in substantially the form of
Exhibit A (together with any other representations, warranties, and undertakings
that may otherwise be required by the Company of the Optionee pursuant to the
terms of this Option or the Plan). Such notice shall state the number of Option
Shares with respect to which this Option is being exercised and shall be
accompanied by payment of the Exercise Price multiplied by the number of Option
Shares with respect to which this Option is being exercised (the “Aggregate
Exercise Price”).

 

2.2.                            Payment Options. Unless otherwise permitted by
the Board or the Committee, payment of the Aggregate Exercise Price shall be
made in cash or by check payable to the order of the Company. Notwithstanding
the foregoing, if authorized by the Board or the Committee in its sole
discretion (either generally in respect of all or a particular class or group of
option awards under the Plan or specifically in respect of this Option), payment
of the Aggregate Exercise Price may also be made in whole or in part:
(i) through the retention by the Company of Option Shares that would otherwise
be issued pursuant to the exercise of this Option, (ii) by the delivery of
shares of Common Stock already owned by the Optionee with an aggregate Fair
Market Value (as defined below) equal to the Aggregate Exercise Price, or
(iii) by any other form of payment that is acceptable to the Board or the
Committee, as the case may be. If the Aggregate Exercise Price is paid in the
manner described in clause (i) above, the number of shares to be issued to the
Optionee shall be reduced by the product of (x) the total number of shares to be
acquired (determined without regard to clause (i)) times (y) the quotient of
(a) the Exercise Price divided by (b) the Fair Market Value, which reduction
shall constitute payment of the Exercise Price for the shares acquired pursuant
to clause (i).

 

2.3.                            Withholding Taxes. The Company shall be entitled
to require as a condition of delivery of the shares to be acquired upon exercise
of this Option that the Optionee remit to the Company an amount sufficient to
satisfy all federal, state, and other taxes or withholding requirements that may
be imposed upon the Company (“Tax Obligations”).

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Board or the Committee may in its sole
discretion authorize payment or other satisfaction of all or any portion of such
Tax Obligations to be made in a manner similar to one or more of the methods
referenced in Section 2.2 with respect to payment of the Aggregate Exercise
Price. Whether or not the Company requires the Optionee to remit any such
amounts, the Company shall have the right to withhold such amounts from any
compensation or other payments otherwise due to the Optionee.

 

2.4.                            Fractional Shares. The Company shall not be
required to issue fractions of shares upon exercise of this Option. If any
fractional interest in a share is otherwise deliverable upon the exercise of
this Option, the Company shall purchase the fractional interest for an amount in
cash equal to the Fair Market Value of the fractional interest.

 

2.5.                            Limitation on Exercise. Notwithstanding any
other provision of this Option, this Option shall not be exercisable in whole or
in part, and no shares of Common Stock shall be issuable by the Company in
respect of any attempted exercise, at any time when such exercise or issuance is
prohibited by the Company’s policies then in effect concerning transactions by
officers, directors, or employees in securities of the Company.

 

2.6.                            “Fair Market Value”.

 

(a)                                 For purposes of this SECTION 2, except as
provided in subsection (b), “Fair Market Value” means the last reported sales
price of the Common Stock on any national securities exchange or quotation
system as of the day before the date of exercise, or the average of the closing
bid and asked prices of the Common Stock as reported by the Nasdaq Stock Market
as of the day before the date of exercise, or, if not reported by Nasdaq, the
fair market value of a share of Common Stock as of the day before the date of
exercise as determined in good faith by the Board or the Committee.

 

(b)                                 Notwithstanding subsection (a), in the case
of any exercise of this Option in connection with or conditioned upon the
consummation of a Change in Control in which, or in connection with which, the
Common Stock of the Company generally is valued for purposes of its acquisition,
conversion, or exchange in such Change in Control, “Fair Market Value” for
purposes hereof shall be equal to the value established for the Common Stock in
such Change in Control, but in any event such valuation shall not be effective
unless and until the conditions to such Change in Control and the implementation
of such value for the Common Stock are satisfied.

 

2.7.                            Issuance Taxes. The issuance of any stock
certificates upon exercise of this Option shall be made without charge to the
exercising holder for any stamp or similar tax imposed with respect thereto. The
Company shall not, however, be required to pay any such tax that may be payable
on account of the issuance and delivery of stock certificates in any name other
than that of the registered holder of this Option, and the Company shall not be
required to issue or deliver any such stock certificate unless and until the
person or persons requesting the issue thereof have paid to the Company the
amount of such tax or have established to the satisfaction of the Company that
such tax has been paid.

 

--------------------------------------------------------------------------------


 

SECTION 3.                               RESTRICTIONS ON TRANSFER; LEGENDS

 

3.1.                            Transfer Restrictions; Opinion of Counsel.
Neither this Option nor all or any part of the Optionee’s rights hereunder may
be pledged, hypothecated, sold, assigned, transferred, or otherwise encumbered
or disposed of, either voluntarily or by operation of law (whether by virtue of
execution, attachment, or similar process) (each of the foregoing a “Transfer”).
No shares issued upon the exercise of this Option may be Transferred, other than
by will or by operation of the laws of descent and distribution, unless the
transferor first delivers to the Company (if the Company so requests or if a
legend appearing on the certificate evidencing, or a similar restriction
contained in the books of account reflecting, shares of Common Stock to be so
issued requires) an opinion of counsel reasonably satisfactory to counsel for
the Company to the effect that such Transfer is permitted under applicable
federal and state securities laws. Any purported Transfer in violation of the
foregoing restrictions shall be null and void and without effect.

 

3.2.                            Option Legends. This Option and each option
issued in exchange for or upon transfer of this Option shall (unless otherwise
permitted by the provisions of this SECTION 3) be stamped or otherwise imprinted
with a legend in substantially the following form:

 

The securities represented by this Option have not been registered under the
Securities Act of 1933, as amended, or the securities laws of any state;
therefore, the transfer of this Option is subject to compliance with the
conditions specified herein, and no transfer of this Option shall be valid or
effective until such conditions have been fulfilled.

 

SECTION 4.                               ADJUSTMENT OF EXERCISE PRICE AND NUMBER
OF SHARES ISSUABLE UPON EXERCISE

 

4.1.                            Stock Dividends, Splits, Etc. In the event that
(i) the authorized shares of Common Stock are subdivided into a greater, or
combined into a lesser, number of shares of Common Stock (whether with or
without par value) or (ii) the Company issues additional Common Stock as a
dividend:

 

(a)                                 The Exercise Price shall be decreased or
increased, as the case may be, to an amount which bears the same relation to the
Exercise Price in effect immediately before such subdivision, combination, or
dividend as the total number of shares of Common Stock outstanding immediately
before such subdivision, combination, or dividend bears to the total number of
shares of Common Stock outstanding immediately after such subdivision,
combination, or dividend; and

 

(b)                                 The number of shares issuable upon the
exercise of this Option shall be adjusted by multiplying the number of shares so
issuable immediately before the adjustment of the Exercise Price described in
subsection (a) by the Exercise Price immediately before such adjustment and
dividing the product so obtained by the Exercise Price after such adjustment.

 

4.2.                            Reorganization Events. In case of any capital
reorganization, reclassification of the Common Stock, consolidation of the
Company with, or the merger of the

 

--------------------------------------------------------------------------------


 

Company into, any other corporation or entity as may be permitted by law, or the
sale of all or substantially all of the property and assets of the Company to
any other corporation or entity (each a “Reorganization Event”) that affects the
Common Stock in such a manner that an adjustment is necessary or appropriate in
order to prevent dilution or enlargement of the benefits intended by this
Option, the Committee (or any successor thereto) shall, in such manner as it may
deem equitable but subject otherwise to the terms of this Option effective upon
a Change in Control, adjust any or all of: (A) the number and type of securities
or other property that thereafter shall be the subject of this Option and
(B) the exercise price with respect to this Option, and after such
Reorganization Event this Option (or any replacement or substitution therefor
that is issued as a consequence of the Reorganization Event), as so adjusted,
shall remain outstanding and continue to vest and be and become exercisable (but
in no event beyond the Expiration Date) for shares of stock or other securities
or property of the Company, or of the corporation or entity resulting from or
surviving, or acquiring the assets of the Company pursuant to, such
Reorganization Event. The subdivision or combination of the authorized shares of
Common Stock into a greater or lesser number of shares of Common Stock (whether
with or without par value) shall not be deemed a reclassification of the Common
Stock for the purposes of this Section 4.2.

 

4.3.                            Notice of Certain Actions. In addition to such
other notices as may be required of the Company above in respect of a Change in
Control, if any date before the Expiration Date is fixed by the Company as the
date as of which holders of Common Stock (i) shall be entitled to receive any
dividend or any distribution upon the Common Stock of the Company other than a
dividend payable in cash or in Common Stock, (ii) shall be offered any
subscription or other rights, or (iii) shall be entitled to participate in any
Reorganization Event, the Company shall cause notice thereof (specifying such
date) to be mailed to the registered holder of this Option at such holder’s
address appearing on the books of the Company at least fifteen (15) days before
the date as of which such holders of Common Stock are to be determined.

 

4.4.                            Notice of Adjustment. Whenever the Exercise
Price or the number or shares issuable upon exercise of this Option is adjusted
as required by the provisions of this SECTION 4 and such adjustment is not
otherwise publicly announced, the Company shall endeavor to promptly mail a
notice setting forth the adjusted Exercise Price and the adjusted number of
shares for which this Option is exercisable to the registered holder of this
Option at such holder’s last address as it appears on the books of the Company,
but failure to give or receive such notice, or any defects therein or in the
mailing thereof, shall not affect such adjustments.

 

4.5.                            Reservation of Sufficient Shares. The Company
shall at all times reserve and keep available out of its authorized but unissued
Common Stock and for the purpose of effecting the issuance of shares upon the
exercise of this Option such number of its duly authorized shares of Common
Stock as shall from time to time be sufficient for such purpose. If at any time
the number of authorized but unissued shares of Common Stock is not sufficient
to effect the issuance of shares upon the exercise of this Option at the
Exercise Price then in effect, the Company shall take such corporate action as
may, in the opinion of its counsel, be reasonably necessary to increase its
authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for this purpose.

 

--------------------------------------------------------------------------------


 

4.6.                            Exercise Price Not Less Than Par Value. As a
condition precedent to the taking of any action that would cause an adjustment
reducing the then-prevailing Exercise Price below the then-par value, if any,
per share of the Common Stock issuable upon exercise of this Option, the Company
shall take such corporate action as may, in the opinion of its counsel, be
reasonably necessary in order that the Company may validly and legally issue its
Common Stock at the adjusted Exercise Price upon any subsequent exercise of this
Option.

 

4.7.                            Registration and Approval.

 

(a)                                 If any shares of the Common Stock reserved
or to be reserved for the purpose of issuance upon the exercise of this Option
require registration with or approval of any governmental authority under any
federal or state law before such shares may be validly issued upon exercise of
this Option, then the Company covenants that it will in good faith and as
expeditiously as reasonably possible endeavor to secure such registration or
approval, as the case may be; provided, however, that this provision shall not
require the Company (i) to actually secure such registration or approval (but
merely to endeavor in good faith and as expeditiously as reasonably possible to
do so) or (ii) to endeavor to secure such registration or approval in order
(x) to issue shares upon exercise of this Option if such shares can lawfully be
issued pursuant to one or more exemptions from registration under applicable
federal and state securities laws (whether or not as a consequence thereof such
shares constitute “restricted securities” or the holder of such shares is unable
to transfer such shares absent registration or the availability of a suitable
exemption from registration under such laws) or (y) to enable any person to sell
or distribute shares received upon exercise of this Option in a transaction
involving a public offering within the meaning of the Securities Act as then in
effect.

 

(b)                                 In the event that shares of Common Stock
issued upon exercise of this Option are not to be issued pursuant to an
effective Registration Statement under the Securities Act, or if such shares
otherwise are or would be restricted securities in the hands of the Optionee
upon issuance, then the Company may require, as a condition to exercise by the
Optionee of this Option, such representations and undertakings on the part of
the Optionee as may be reasonably required by the Company to allow for such
issuance without violation of, and to assure continued compliance by the
Optionee following such issuance with, applicable law, and the
certificate(s) evidencing such shares, or the books of account reflecting such
shares, may bear or be marked with an appropriate legend as to any applicable
restrictions on transfer, or similar restrictions, as may be so required.

 

4.8.                            Shares Fully Paid and Nonassessable. The Company
covenants that all shares issued upon exercise of this Option will upon issuance
be fully paid and nonassessable.

 

SECTION 5.                               MISCELLANEOUS

 

5.1.                            Entire Agreement. This Option (together with the
Plan, to which it is and shall remain subject) constitutes the entire agreement
and understanding between the parties hereto, and supersedes any prior agreement
or understanding, relating to the subject matter of this Option.

 

--------------------------------------------------------------------------------


 

5.2.                            Conflicts with Plan; Amendments. This Agreement
has been granted as an “Option” (and, in particular, a “Non-Qualified Option”)
under the Plan and shall be construed consistently with the Plan. In the event
of any clear conflict between the provisions of the Plan and this Option, the
provisions of the Plan shall control. The Committee has the right, in its sole
discretion, to amend this Option from time to time in any manner for the purpose
of promoting the objectives of the Plan but only if all other Non-Qualified
Options under the Plan that are then in effect at the time of such amendment are
also similarly amended with substantially the same effect. Any such amendment of
this Option will, upon adoption by the Committee, become and be binding and
conclusive on all persons affected by it without requirement for consent or
other action by any such person. The Company will give the Optionee or other
registered holder of this Option written notice of any such amendment of this
Option as promptly as practicable after it is adopted.

 

5.3.                            No Rights of Stockholder. The Optionee shall not
be deemed a stockholder of the Company for any purpose until the shares issuable
upon exercise of this Option have been issued to the Optionee upon exercise of
this Option. The existence of this Option shall not affect in any way the right
or power of the Company or its stockholders to make or authorize any
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, or shares of capital stock with
a preference ahead of, or convertible into, or otherwise affecting the Common
Stock or rights thereof, or dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

5.4.                            Notices. Any notice or communication required or
permitted hereunder shall be sufficiently given if delivered in person or by
commercial courier service or sent by first class mail, postage prepaid:

 

(a)                                 If to the Company, addressed to it at 11126
McCormick Road, Hunt Valley, MD 21031, marked for the attention of the
President, and

 

(b)                                 If to the Optionee, to the address set forth
below Optionee’s signature,

 

or in either case to such other address as any party shall notify the other in
accordance with this section.

 

5.5.                            Governing Law. This Option shall be governed by
and construed in accordance with the federal laws of the United States and the
laws of the State of Delaware (without regard to any provision that would result
in the application of the laws of any other state or jurisdiction).

 

5.6.                            Headings. The descriptive headings in this
Option are inserted for convenience of reference only and do not constitute a
part of this Agreement.

 

5.7.                            Incorporation of Recitals and Exhibits. The
recitals to this Option and any exhibits and schedules hereto are a material
part of and by this reference are hereby incorporated into this Option.

 

[Balance of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Stock Option to be signed under
seal as of the date first above written.

 

ATTEST/WITNESS:

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

(SEAL)

 

 

 

Aric Spitulnik

 

 

 

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

Murray Wright

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TESSCO TECHNOLOGIES INCORPORATED

 

STOCK OPTION

 

NOTICE OF EXERCISE

 

 

 

 

 

(Date)

 

 

 

TO: TESSCO Technologies Incorporated

11126 McCormick Road

Hunt Valley, MD 21031

Attn: President

 

I am the holder of a Stock Option dated September 1, 2016 to purchase shares of
the Common Stock of TESSCO Technologies Incorporated, a Delaware corporation
(the “Company”) at a price of $12.59 per share. I hereby exercise that Stock
Option with respect to           shares, for an aggregate exercise price of
$               . Payment of the aggregate exercise price accompanies this
Notice of Exercise.

 

I acknowledge that the Company is entitled to require as a condition of
delivering the certificate representing these shares that I remit to the Company
an amount sufficient to satisfy all federal, state, and other taxes or
withholding requirements that may be imposed upon the Company. Whether or not
the Company requires me to remit any such amounts, the Company shall have the
right to withhold such amounts from any compensation or other payments otherwise
due to me.

 

 

Very truly yours,

 

 

 

 

 

 

 

Optionee

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------